AQ 72A
(Rev. 8/82)

 

Case 5:20-cv-00076-LGW-BWC Document 12 Filed 05/06/21 Page 1 of 3

In the Anited States District Court
For the Southern District of Georgia
Waprross Dibision

BRADLEY H. JORDAN, *
*
Plaintiff, * CIVIL ACTION NO.:: 5:20-cv-76
*
Vv. *
*
STATE OF GA, et al., *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 7. Plaintiff did not file Objections
to this Report and Recommendation. In fact, the Clerk of Court
mailed a copy of this Report and Recommendation and a copy of
the service Order to Plaintiff at his last known address.
However, that mailing was returned to the Court as undeliverable
with the notations, “Return to Sender, Unable to Forward” and
“(Return to Sender] released.” Dkt. No. 9 at 1.

The Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court. The Court DISMISSES
Plaintiff’s monetary damages claims against all Defendants in
their official capacities, negligence claims, and claims against

Nurse Tucker, the State of Georgia, the Medical Department at

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00076-LGW-BWC Document 12 Filed 05/06/21 Page 2 of 3

Coffee Correctional Facility, Warden Upton, and Counselor
Clemens. Dkt. No. 7. Plaintiff's deliberate indifference
claims against Defendants Coley and Cross ordinarily would
remain pending. Id.; Dkt. No. 8. However, as explained below,
the Court must dismiss these claims, without prejudice.

The Magistrate Judge ordered Plaintiff to show cause why
his case should not be dismissed based on his failure to update
his address, as required. Dkt. No. 10. The Magistrate Judge
forewarned Plaintiff his failure to show cause would result in
the recommended dismissal of his cause of action. Id. at 2.
However, this Order was also returned to the Court as
undeliverable, with the notations: “RTS released” and “Return to
Sender, Unauthorized material.” Dkt. No. 11 at 1. Indeed,
Plaintiff was released from the Georgia Department of
Corrections’ custody more than nine months ago.

http://www.dcor.state.ga.us/GDC/Offender/Query, search for

 

“Jordan, Bradley” (last visited May 4, 2021). Thus, it is
unnecessary for the Magistrate Judge to issue a Report
recommending the dismissal of Plaintiff’s remaining claims, as
that mailing also would be returned as undeliverable. The Court
DISMISSES without prejudice Plaintiff's deliberate indifference
claims against Defendants Coley and Cross, DIRECTS the Clerk of

Court to CLOSE this case and enter the appropriate judgment of

 
AO 72A
(Rev, 8/82)

 

Case 5:20-cv-00076-LGW-BWC Document 12 Filed 05/06/21 Page 3 of 3

dismissal, and DENIES Plaintiff in forma pauperis status on

appeal.

SO ORDERED, this h day of Nhews , 2021.

 

  
   
 
 

ee
HON./LISA GODBEY WOOD, JUDGE

UNIZED STATES DISTRICT COURT
SOMTHERN DISTRICT OF GEORGIA

 
